United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 96-4268
                                ___________

Mille Lacs Band of Chippewa Indians; *
Arthur Gahbow; Walter Sutton; Carleen *
Benjamin; Joseph Dunkley;             *
                                      *
       Plaintiffs,                    *
                                      *
United States of America;             *
                                      *
       Intervenor-Plaintiff,          *
                                      *
St. Croix Chippewa Indians of         *
Wisconsin; Lac Du Flambeau Band of *
Lake Superior Chippewas; Bad River    *
Band of Lake Superior Chippewa        *
Indians; Lac Courte Oreilles Band of  *   Appeal from the United States
Lake Superior Chippewa Indians of     *   District Court for the
Wisconsin; Sokaogan Chippewa          *   District of Minnesota.
Community; Red Cliff Band of Lake     *
Superior Chippewa;                    *    [UNPUBLISHED]
                                      *
       Intervenors-Plaintiffs,        *
                                      *
       v.                             *
                                      *
State of Minnesota; Minnesota         *
Department of Natural Resources;      *
                                      *
       Defendants,                    *
                                      *
County of Aitkin; County of Benton;   *
County of Sherburne; Cty. of Crow     *
Wing; County of Isanti; County of                *
Kanabec; County of Mille Lacs; County *
of Morrison; County of Pine;                     *
                                                 *
        Intervenors-Defendants,                  *
------------------------------------------------ *
Fond Du Lac Band of Chippewa                     *
Indians; Robert Peacock; Peter Defoe; *
Clifton Rabideaux; Herman Wise;                  *
George Dupuis;                                   *
                                                 *
        Plaintiffs-Appellees,                    *
                                                 *
        v.                                       *
                                                 *
Arne Carlson, Governor of Minnesota; *
Rodney Sando, Commissioner of the                *
Minnesota Department of Natural                  *
Resources; Raymond B. Hitchcock,                 *
Assistant Commissioner of Operations *
Minnesota Department of Natural                  *
Resources;                                       *
                                                 *
        Defendants,                              *
                                                 *
County of Aitkin; County of Benton;              *
County of Sherburne; Cty. of Crow                *
Wing; County of Isanti; County of                *
Kanabec; County of Mille Lacs; County *
of Morrison; County of Pine;                     *
                                                 *
        Movants-Appellants.                      *




                                               -2-
                                ___________

                                No. 96-4277
                                ___________

Mille Lacs Band of Chippewa Indians; *
Arthur Gahbow; Walter Sutton; Carleen *
Benjamin; Joseph Dunkley;             *
                                      *
       Plaintiffs,                    *
                                      *
United States of America; St. Croix   *
Chippewa Indians of Wisconsin; Lac Du *
Flambeau Band of Lake Superior        *
Chippewas; Bad River Band of Lake     *
Superior Chippewa Indians; Lac Courte *
Oreilles Band of Lake Superior        *
Chippewa Indians of Wisconsin;        *
Sokaogan Chippewa Community; Red *
Cliff Band of Lake Superior Chippewa; *
                                      *
       Intervenors-Plaintiffs,        *
                                      *
       v.                             *
                                      *
State of Minnesota; Minnesota         *
Department of Natural Resources;      *
                                      *
       Defendants,                    *
                                      *
County of Aitkin; County of Benton;   *
County of Sherburne; Cty. of Crow     *
Wing; County of Isanti; County of     *
Kanabec; County of Mille Lacs; County *
of Morrison; County of Pine;          *
                                      *
       Intervenors-Defendants,        *

                                     -3-
------------------------------------------------
                                      *
Fond Du Lac Band of Chippewa          *
Indians; Robert Peacock; Peter Defoe; *
Clifton Rabideaux; Herman Wise;       *
George Dupuis;                        *
                                      *
      Plaintiffs-Appellees,           *
                                      *
      v.                              *
                                      *
Arne Carlson, Governor of Minnesota; *
Rodney Sando, Commissioner of the     *
Minnesota Department of Natural       *
Resources; Raymond B. Hitchcock,      *
Assistant Commissioner of Operations *
Minnesota Department of Natural       *
Resources;                            *
                                      *
      Defendants,                     *
                                      *
John W. Thompson; Jenny Thompson; *
Glenn Thompson; Joseph Karpen;        *
Leroy Burling; Gary Kiedrowski;       *
                                      *
      Movants-Appellants.             *
                                 ___________

                                   Submitted: June 12, 1997
                                       Filed: June 27, 1997
                                        ___________

Before McMILLIAN, LAY, and JOHN R. GIBSON, Circuit Judges.
                             ___________

     The Minnesota counties of Aitkin, Benton, Sherburne, Crow Wing, Isanti,
Kanabec, Mille Lacs, Morrison and Pine, and Minnesota landowners John W.


                                                   -4-
Thompson, Jenny Thompson, Joseph N. Karpen, Leroy Burling, Glenn E. Thompson,
and Gary M. Kierdrowski petition the district court to intervene in Fond du Lac Band
of Chippewa Indians, et al. v. Carlson, et al., Civ. No. 5-92-159, which has been
consolidated with Mille Lacs Band of Chippewa Indians, et al. v. Minnesota, et al.,
Civ. No. 3-94-1226. The district court denied leave to intervene on the ground that the
petitions were not timely filed. This appeal followed.

       Upon review of the briefs and records we find that the district court did not
abuse its discretion in denying petitioners' motion to intervene. We affirm the order of
the district court. We make note, however, that this order is without prejudice to the
petitioners should they file a timely petition in the district court in any further
proceedings that might encompass the subject matter of the aforementioned litigation.

      IT IS SO ORDERED.

      A true copy.


             Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-